MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
                                                                                     FILED
this Memorandum Decision shall not be                                            Jan 18 2018, 9:54 am

regarded as precedent or cited before any                                            CLERK
                                                                                 Indiana Supreme Court
court except for the purpose of establishing                                        Court of Appeals
                                                                                      and Tax Court
the defense of res judicata, collateral
estoppel, or the law of the case.


APPELLANT PRO SE                                            ATTORNEYS FOR APPELLEE
Anthony W. Taylor                                           Curtis T. Hill, Jr.
New Castle, Indiana                                         Attorney General of Indiana
                                                            Chandra K. Hein
                                                            Deputy Attorney General
                                                            Indianapolis, Indiana



                                             IN THE
     COURT OF APPEALS OF INDIANA

Anthony Taylor,1                                            January 18, 2018
Appellant-Defendant,                                        Court of Appeals Case No.
                                                            49A02-1701-CR-195
        v.                                                  Appeal from the
                                                            Marion Superior Court
State of Indiana,                                           The Honorable
Appellee-Plaintiff.                                         Grant W. Hawkins, Judge
                                                            Trial Court Cause No.
                                                            49G05-0608-FB-146891




1
  We note that Taylor uses the name Taylor-El in his Notice of Appeal and other documents in this case.
We use the name Taylor here because it is the name on the original trial court case and the other appeals
from that case.

Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-195 | January 18, 2018                   Page 1 of 4
      Kirsch, Judge.


[1]   Anthony Taylor appeals the trial court’s denial of his motion for jail credit time

      contending that the trial court’s calculation of his pre-trial jail credit time was in

      error.


[2]   We affirm.


                                 Facts and Procedural History
[3]   On August 9, 2006, Taylor was arrested. On August 10, 2006, the State

      charged Taylor with unlawful possession of a firearm by a serious violent felon.

      On August 12, 2006, Taylor was released on bond. Taylor was arrested on

      October 6, 2006, when he violated his bond, and released again on October 27,

      2006. On December 4, 2006, he was arrested again and released again on

      December 8, 2006. On December 13, 2006, he was arrested again. He was

      released on February 8, 2007. On April 12, 2007, the trial court found Taylor

      guilty. He was remanded to the custody of the Sheriff on April 20, 2007. On

      April 23, 2007, Taylor was sentenced to fifteen years executed in the

      Department of Correction. At sentencing, the parties agreed that Taylor should

      receive ninety-three days of pre-trial jail credit time. Appellant’s App. Vol. II at

      17.


[4]   This court’s decision on Taylor’s direct appeal was issued on December 27,

      2007. Taylor v. State, No. 49A04-0705-CR-283 (Ind. Ct. App. Dec. 27, 2007).

      On January 11, 2017, Taylor filed a motion for jail time credit in the trial court,

      and the trial court denied the motion on the same day. Taylor now appeals.
      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-195 | January 18, 2018   Page 2 of 4
                                     Discussion and Decision
[5]   Because pre-sentence jail time credit is a matter of statutory right, trial courts

      generally do not have discretion in awarding or denying such credit. Molden v.

      State, 750 N.E.2d 448, 449 (Ind. Ct. App. 2001). However, those sentencing

      decisions not mandated by statute are within the discretion of the trial court and

      will be reversed only upon a showing of abuse of that discretion. Id. At the

      time of Taylor’s conviction, a person imprisoned for a crime or confined

      awaiting trial or sentencing would have been assigned to Class I and, based

      upon that classification, earned one day of credit time for each day he is

      confined. Ind. Code §§ 35-50-6-3, 35-50-6-4; Hall v. State, 944 N.E.2d 538, 542

      (Ind. Ct. App. 2011), trans. denied. Determination of a defendant’s pretrial

      credit is dependent upon (1) pretrial confinement, and (2) the pretrial

      confinement being a result of the criminal charge for which the sentence is

      being imposed. Hall, 944 N.E.2d at 538.


[6]   Finding that the trial court did not miscalculate Taylor’s pre-trial credit time,

      we do not analyze the State’s arguments on waiver, but rather address Taylor’s

      argument on the merits. His documentation from the Marion County Sheriff’s

      Department indicates the dates that Taylor was imprisoned in the Marion

      County Jail for this offense. Appellant’s App. Vol II at 25. Based on the Marion

      County Sheriff’s Department Time Served at the Marion County Jail document

      detailing Taylor’s time spent in jail, id, Ex. F, Taylor’s pre-trial jail credit for his

      charge of unlawful possession of a firearm by a serious violent felon should be

      calculated as follows: On August 9, 2006, Taylor was arrested. On August 10,

      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-195 | January 18, 2018   Page 3 of 4
      2006, Taylor was charged and his bond was set at $80,000. On August 12,

      2006, Taylor made bond and was released (four days). On October 6, 2006,

      Taylor was arrested when he violated his bond and was released again on

      October 27, 2006 (twenty-two days). On December 4, 2006, Taylor violated his

      bond again and was incarcerated in the Marion County Jail until December 8,

      2006 (five days). He was arrested a fourth time on December 13, 2006 and was

      not released until February 8, 2007 (fifty-eight days). After being found guilty,

      Taylor was arrested and remanded to the custody of the Marion County

      Sheriff’s Department on April 20, 2007. He was sentenced on April 23, 2007

      (four days). Therefore, Taylor’s total amount of pre-trial jail credit time was

      ninety-three days, which is the amount of pre-trial jail credit time he received.


[7]   Any time that Taylor served in the Marion County Jail after he was sentenced

      is not considered pre-trial credit time. I.C. § 35-50-6-4(h) (pre-trial credit only

      applies to a person imprisoned awaiting trial). The time that Taylor served in

      the Marion County Jail after he was sentenced is properly applied to the

      remaining balance of his executed sentence. Taylor’s appealed motion does not

      include any allegation that he did not properly receive his post-sentencing credit

      for time spent in the Marion County Jail. The trial court properly denied

      Taylor’s motion for jail time credit, as the ninety-three days of pre-trial jail

      credit that Taylor was awarded at sentencing was proper.


[8]   Affirmed.


[9]   Bailey, J., and Pyle, J., concur.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1701-CR-195 | January 18, 2018   Page 4 of 4